SMITH, Circuit Judge
(dissenting). I find myself unable to concur in the foregoing opinion.
The defendant was indicted for selling liquor at retail without having first paid the special tax therefor as required by the United States statutes. The opinion says that:
“Ás the alleged contract here was illegal, and its making criminal, the legal presumption was that the defendant did not make it, and this presumption prevailed until he was proved to have done so beyond a reasonable doubt.”
As I understand it, this case in no wise involved the legality of the sale, except coupled with the failure to pay the special tax as a retail liquor dealer, as required by the United States statutes. That fhe defendant at one time owned the liquor in question there can be no doubt. The witness McDaniel got the liquor from the possession of the defendant and consumed it. He either bought it or stole it. He testified that he purchased the bottle one Saturday night, and told the defendant he would -see him Tuesday. - Before Tuesday the defendant had been arrested. On Tuesday he was offered the money for the whisky, and then defendant said he was not selling whisky. The opinion says:
“To constitute such a sale, there must be the assent of the two parties; there must be a vendor and a vendee. But no words need be proved to have been spoken. A sale may be inferred from the acts of the parties, and no disguise which the parties may attempt to throw over the transaction, with a view of evading the penalty of the law, can avail them, if in truth such sale is found to have taken place.”
If this were a case against McDaniel, and he had been convicted of larceny of this liquor, I should unhesitatingly say that the conviction should be reversed; that, so far from there being any evidence of larceny, the evidence quite conclusively showed the acquiescence of *829Scoggins in the acquirement of the liquor by McDaniel; and, if that is the way I should feel about a conviction of larceny of McDaniel, I see no reason why I should not feel that a conviction of the defendant should be affirmed. 1
If the defendant acquiesced in the acquirement of this liquor by McDaniel, he was guilty of the offense charged, and this judgment should be affirmed. If he did not so acquiesce, McDaniel stole the liquor; and I think neither one of my associates would claim there was sufficient evidence, of that fact. The whole question of how McDaniel acquired the liquor was submitted to the jury, and no exception was taken to any of the instructions, and the jury found that Scoggins sold the bottle of liquor to McDaniel.
Manifestly, from my viewpoint, this case ought to be affirmed1 upon the authorities and the reasoning of the opinion.